Citation Nr: 0126167	
Decision Date: 11/08/01    Archive Date: 11/20/01	

DOCKET NO.  99-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
PTSD.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistant Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, refines the obligations of VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On august 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

The veteran in this case claims entitlement to service 
connection for PTSD.  Careful review of the claims folder 
reveals that the veteran has received various diagnoses 
including PTSD, depression, dysthymia, a depressive disorder 
not otherwise specified, and personality disorders.  The 
service medical records reflect no evidence of treatment for 
psychiatric problems at any time nor is there any evidence of 
psychiatric disability for decades after service until the 
mid to late 1990's.  The correct psychiatric diagnosis(es) 
and causal origins of such disorder(s) is not clear.  

The principal governing regulation with respect to claims for 
service connection for PTSD is 38 C.F.R. § 3.304(f).  This 
regulation provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter (which incorporates the American 
Medical Association's, Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV)), a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  

While the veteran's DD Form 214 reflects awards confirming 
that he physically served in the Republic of Vietnam, this 
record does not show that the veteran was awarded any 
decoration for participation in combat with the enemy.  
Moreover, the claims folder does not include a copy of the 
veteran's "201" file (service personnel records).  In the 
absence of any objective evidence documenting that the 
veteran served in combat with the enemy, the governing 
regulation requires credible supporting evidence that the 
claimed inservice stressor(s) actually occurred.  At present, 
there is no objective evidence documenting the veteran's 
claimed stressors of performing convoy duty as a machine 
gunner.  

It is necessary, therefore, to attempt to develop this claim 
for such objective evidence.  It will be necessary for the RO 
to collect the veteran's 201 file and all available service 
personnel records reflecting the veteran's active military 
service, including service in the Republic of Vietnam.  
Additionally, once these records are obtained, it will be 
necessary to prepare a request for verification for 
forwarding to the appropriate office for an attempt to 
corroborate the veteran's claimed stressors (USASCRUR).  

With respect to claimed stressors, the veteran has fairly 
consistently reported his stressors as deriving from his 
volunteer service as a machine gunner on motor transport 
convoys leaving the area of his stated assignment on Pier 
Number 5 at Cam Ranh Bay, Vietnam, to areas described as Da 
Lat and/or Buon Me Thout.  Without the veteran's 201 file at 
hand, it is difficult for the Board to more specifically 
identify particular units of assignment.  However, the 
veteran's 201 file should specify his actual unit of 
assignment at Cam Ranh Bay, Vietnam.  

It seems clear that the convoys described by the veteran 
would have been truck company units separate and apart from 
the veteran's unit of assignment at the Cam Ranh Bay pier 
operations (described by the veteran as the 124th 
Transportation Command).  The veteran has not described any 
stressful events which occurred at his unit of assignment but 
described the stressors as occurring while serving as a 
volunteer machine gunner on three transportation company 
convoys between mid-February and mid-March 1971.  



The veteran has indicated a belief that his name should 
appear in the morning reports of the truck companies in which 
he indicates he served as gunner on three occasions.  The 
veteran wrote that he believed he traveled with one 
particular truck company on his first two convoys but that he 
traveled with some other truck company on his third convoy.  
The veteran's 201 file, DD Form 214, his various written 
stressor statements and any other relevant evidence must be 
forwarded to the USASCRUR for an attempt to corroborate the 
veteran's reported stressors.  

As noted, there are on file a variety of psychiatric 
diagnoses reported.  Subsequent to the veteran's 
participation in VA PTSD programs, the more recent dominant 
diagnosis is PTSD.  

However, there is no PTSD diagnosis in accordance with 
38 C.F.R. § 3.304(f) which is based upon an objectively 
corroborated stressor from service in Vietnam.  If such 
stressor can be objectively corroborated, then the veteran 
should be referred for psychological testing and psychiatric 
evaluation by examiners who have had no previous contact with 
the veteran.  

In remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45-632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

For these reasons and bases, and to ensure that VA has met 
its duty to assist in the developing of facts pertinent to 
the claim the case is REMANDED to the RO for the following 
development:  

1.  The veteran has the right to submit 
any additional evidence and argument on 
the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  




In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
posses additional records referable to 
his treatment for all psychiatric 
symptomatology.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. § 
5103A(b), (c) (West Supp. 2001)); 66 Fed. 
Reg. 45,620, 45,630-45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 
3.159(c)).

With respect to corroboration of 
stressors, in addition to any and all 
statements previously submitted, the RO 
should request the veteran to provide any 
additional specific detail he may recall 
with respect to specific dates, times, 
places, names, and particularly actual 
unit designations of truck company 
convoys that he may have for inclusion in 
the request for corroboration to 
USASCRUR.  

2.  A military records specialist should 
obtain a complete copy of the veteran's 
201 file and/or all available service 
personnel records for inclusion in the 
veteran's claims folder.  


3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 
5103A(b)(2))); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. § 
3.159(e)).

4.  The RO should then assemble copies of 
the veteran's 201 file/service personnel 
records, DD Form 214, all statements that 
the veteran has submitted providing 
detailed reports regarding his reported 
stressors, a copy of this remand, any 
additional evidence submitted by the 
veteran in response to the above remand 
paragraphs and any relevant additional 
evidence on file and submit them to the 
USASCRUR, at 7798 Cissna Road, 
Springfield, Virginia  22150, in an 
attempt to corroborate the veteran's 
reported stressor(s).  

The USASCRUR should be requested to 
attempt to verify the occurrence of the 
incident(s) of the veteran's described 
truck company convoys from Cam Ranh Bay 
to Da Lat and/or Buon Me Thout between 
mid-February and mid-March 1971, and any 
indication of the veteran's involvement 
therein including a review of morning 
reports during this period for both the 
veteran's unit of assignment (reportedly, 
the 124th Transportation Command) and any 
separately identified truck company units 
traveling between Cam Ranh Bay and Da Lat 
and Buon Me Thout.  


If unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information, and the RO should 
conduct follow-up inquiries accordingly.  
Any information obtained should be 
associated with the claims folder.  

4.  Following the above, the RO must 
conduct a careful review of all evidence 
on file and make a determination as to 
whether the record contains "credible 
supporting evidence from any source" 
(apart from the veteran's own subjective 
evidentiary assertions or the conclusions 
of post-service medical providers) to 
establish the existence of an event 
claimed as a stressor.  In addressing 
this matter, the RO should also address 
credibility issues, if any, raised by the 
record.  If the RO determines that there 
is no verified event claimed as a 
stressor, no further action is required 
as to the claim for service connection 
for PTSD.  

5.  If and only if it is determined that 
the appellant was exposed to a verified 
stressor or stressors, the RO should 
arrange for a VA special psychiatric 
examination of the veteran.  

The claims folder, a separate copy of 
this remand, any information obtained 
from the veteran and as a result of the 
foregoing mentioned sources, must be 
provided to the VA physician prior and 
pursuant to conduction and completion of 
the examination.  The physician must 
annotate the examination report(s) that 
these materials including the claims 
folder were made available for review in 
conjunction with the examination.  


Any further indicated special studies, 
including psychological studies, should 
be accomplished.  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  

If the examiner believes that PTSD is the 
appropriate diagnosis, he/she should 
specify (1) whether the alleged stressor 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between current symptomatology and 
one or more of the inservice alleged 
stressors found to be established by the 
record by the RO, and found to be 
sufficient to produce PTSD by the 
examiner.  

In providing this analysis the VA 
physician should, to the extent possible, 
attempt to explain and resolve the 
varying diagnoses which have been 
received by the veteran in the past 
including diagnoses of depression, 
dysthymia, and including multiple 
findings of personality disorders.  In 
this regard, the examiner should express 
an opinion as to whether any of the 
additional diagnoses provided to account 
for the veteran's symptomatology is/are 
related to service on any basis.



The physician must assign a global 
assessment of functioning (GAF) score 
which is consistent with the American 
Psychiatric Associations, Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV) and explain what the assigned 
score means.  Such GAF score should, to 
the extent possible, distinguish degree 
and amount of symptoms between Axis I and 
Axis II diagnoses.  

The physician should be requested to 
determine whether clarification of the 
appellant's diagnosis(es), if any, would 
be assisted by a period of 
hospitalization for examination and 
observation.  If the physician determines 
that a period of hospitalization is 
appropriate, such hospitalization for 
examination and observation should be 
scheduled and conducted.  The report of 
hospitalization should include the 
complete history of treatment and 
observation, including copies of all 
clinical records, discharge summary, 
examination reports, nurse notes, and 
therapy records, prepared during the 
hospitalization.  

During such admission, if any, any 
necessary special studies or tests, 
including psychological testing and 
evaluation should be accomplished.  If 
the examiner determines that a period of 
hospitalization is not required, the 
examiner should so state.  Finally, any 
opinions and conclusions expressed by 
this VA physician must be accompanied by 
a complete rationale and an explanation 
of reasons and bases for such opinions 
and conclusions.  



5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s), hospitalization report (if 
required), and required opinions to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and, if they are not, the RO must 
implement corrective action.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 
3.159).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final action warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) and/or period of hospitalization without 
good cause shown may adversely affect the outcome of his 
claim for service connection for PTSD.  38 C.F.R. § 3.655 
(2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

